  Case 17-02022           Doc 48      Filed 01/21/19 Entered 01/21/19 15:55:54         Desc Main
                                        Document     Page 1 of 5


                         IN THE UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

IN RE:                                          )
                                                )     CASE NO. 17 B 02022
         Kristan Hill,                          )     HON. Jacqueline P. Cox
                                                )     CHAPTER 13
                DEBTOR.                         )

                                        NOTICE OF MOTION

TO:      Tom Vaughn, Chapter 13 Trustee, 55 E. Monroe St. STE 3850, Chicago, IL 60603, via
         electronic court notification;

         Anna Valencia, City Clerk, 121 N. LaSalle Street, Room 107, Chicago, IL 60602;

         Todd J Ruchman, Manley Deas Kochalski LLC, P.O. Box 165028, Columbus, OH
         43216, representing U.S. Bank Trust National Association;


         See attached service list.

       Please take notice that on February 11, 2019, at 10:00 a.m. I shall appear before the Honorable
Judge Jacqueline P. Cox in Courtroom 680 in the Federal Dirksen Building, 219 S. Dearborn Street,
Chicago, Illinois and present the attached motion and you may appear if you so choose.

                                          PROOF OF SERVICE

       The undersigned, an attorney, certifies that he sent this notice and the attached motion on
January 21, 2019, to:

         The Chapter 13 Trustee listed above via electronic notice; and

To the attached service list via U.S. Mail with postage prepaid from the mailbox located at 20 S.
Clark Street, Chicago, IL 60603.

                                                              /s/ Steve Miljus___
                                                              Attorney for Debtor

                                                              The Semrad Law Firm, LLC
                                                              20 South Clark Street, 28th Floor
                                                              Chicago, IL 60603
                                                              (312) 913-0625
                  Case
Label Matrix for local    17-02022 Doc 48 Capital
                       noticing                FiledOne01/21/19        Entered
                                                         Auto Finance c/o        01/21/19
                                                                          AIS Portfolio S 15:55:54
                                                                                             Capital One Desc   Mainc/o AIS Portfolio S
                                                                                                         Auto Finance
0752-1                                            Document
                                             P.O. BOX 4360           Page    2  of 5         4515 N Santa Fe Ave. Dept. APS
Case 17-02022                                Houston, TX 77210-4360                          Oklahoma City, OK 73118-7901
Northern District of Illinois
Eastern Division
Mon Jan 21 11:23:54 CST 2019
Capital One Auto Finance, a division of Capi LVNV Funding LLC c/o Resurgent Capital Servi    Quantum3 Group LLC as agent for
P.O. BOX 165028                              P.O. Box 10587                                  Wollemi Acquisitions LLC
IRVING, TX 75016-5028                        Greenville, SC 29603-0587                       PO Box 788
                                                                                             Kirkland, WA 98083-0788


U.S. Bankruptcy Court                          CAPITAL ONE                                     CAPITAL ONE AUTO FINAN
Eastern Division                               P O Box 30253                                   3901 DALLAS PKWY
219 S Dearborn                                 Salt Lake City, UT 84130-0253                   PLANO, TX 75093-7864
7th Floor
Chicago, IL 60604-1702

CB/Victoria Secret                             CBNA                                            CHASE CARD
PO Box 659728                                  PO Box 6497                                     PO BOX 15298
San Antonio, TX 78265-9728                     Sioux Falls, SD 57117-6497                      WILMINGTON, DE 19850-5298



COMMUNITY WIDE FCU                             Capital One Auto Finance C/O                    Cavalry SPV I, LLC
1555 W WESTERN AVE                             AIS Portfolio Serv fka                          500 Summit Lake Drive, Ste 400
SOUTH BEND, IN 46619-3742                      AIS Data Serv dba Ascension Capital             Valhalla, NY 10595-2321
                                               4515 N Santa Fe Ave Dept APS
                                               Oklahoma City OK 73118-7901

Cavalry Spv I, LLC                             Chase                                           DEPT OF EDUCATION / NELNET
Bass & Associates, P.C.                        Po Box 9001871                                  121 S 13TH ST
3936 E. Ft. Lowell Road, Suite #200            Louisville, KY 40290-1871                       LINCOLN, NE 68508-1904
Tucson, AZ 85712-1083


(p)DISCOVER FINANCIAL SERVICES LLC             Discover Bank                                   Healthcare Finance Direct
PO BOX 3025                                    Discover Products Inc                           1201 24th St Ste B200
NEW ALBANY OH 43054-3025                       PO Box 3025                                     Bakersfield, CA 93301-2383
                                               New Albany, OH 43054-3025


LVNV Funding LLC                               MERRICK BANK                                    MERRICK BK
c/o Resurgent Capital Services                 Resurgent Capital Services                      POB 9201
PO Box 10587                                   PO Box 10368                                    OLD BETHPAGE, NY 11804-9001
Greenville, SC 29603-0587                      Greenville, SC 29603-0368


PROSPER MARKETPLACE IN                         (p)PORTFOLIO RECOVERY ASSOCIATES LLC            Prosper Marketplace Inc.
268 bush st                                    PO BOX 41067                                    C/O WEINSTEIN & RILEY, PS
box 3134                                       NORFOLK VA 23541-1067                           2001 WESTERN AVENUE, STE 400
San Francisco, CA 94104-3503                                                                   SEATTLE, WA 98121-3132


Quantum3 Group LLC as agent for                SPEEDWAY/SSA                                    SYNCB/CARECR
Comenity Bank                                  539 S MAIN ROOM 36                              PO Box 960061
PO Box 788                                     FINDLAY, OH 45840-3229                          Orlando, FL 32896-0061
Kirkland, WA 98083-0788
Santander Consumer Case
                   USA    17-02022        Doc 48 Santander
                                                   Filed 01/21/19         Entered 01/21/19 15:55:54
                                                           Consumer USA, Inc.                            Desc Main
                                                                                              The Home Depot/CBNA
ATT POC: Janiscia Jackson PO Box 961245               Document
                                                 P.O. Box 961245         Page  3 of 5         P.O. Box 105972
Fort Worth, TX 76161-0244                            Fort Worth, TX 76161-0244                            Atlanta, GA 30348-5972



U.S. Bank Trust NA                                   U.S. Bank Trust National Association                 U.S. Department of Education C/O Nelnet
c/o Wells Fargo Bank, N.A.                           c/o Manley, Deas & Kochalski, LLC                    121 South 13th Street, Suite 201
Default Document Processing N9286-01Y                P.O. Box 165028                                      Lincoln, NE 68508-1911
1000 Blue Gentian Road                               Columbus, Ohio 43216-5028
Eagan MN, 55121-7700

WELLS FARGO HOME MORTGAGE                            Kristan Hill                                         Nathan E Delman
7495 NEW HORIZON WAY                                 21940 S. Clyde Ct                                    The Semrad Law Firm, LLC
FREDERICK, MD 21703-8388                             Sauk Village, IL 60411-4905                          20 South Clark
                                                                                                          28th Floor
                                                                                                          Chicago, IL 60603-1811

Patrick S Layng                                      Steve Miljus                                         Tom Vaughn
Office of the U.S. Trustee, Region 11                The Semrad Law Firm, LLC                             55 E. Monroe Street, Suite 3850
219 S Dearborn St                                    20 S Clark, 28th                                     Chicago, IL 60603-5764
Room 873                                             Chicago, IL 60603
Chicago, IL 60604-2027



                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


DISCOVERBANK                                         Portfolio Recovery Associates, LLC                   (d)Portfolio Recovery Associates, LLC
POB 15316                                            Successor to CAPITAL ONE BANK, N.A.                  Successor to CITIBANK, N.A.
WILMINGTON, DE 19850                                 (ORCHARD BANK)                                       (BEST BUY VISA)
                                                     POB 41067                                            POB 41067
                                                     Norfolk, VA 23541                                    Norfolk, VA 23541

(d)Portfolio Recovery Associates, LLC
Successor to CITIBANK, N.A.
(THE HOME DEPOT CONSUMER)
POB 41067
Norfolk, VA 23541




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)U.S. Bank Trust National Association              (d)Capital One Auto Finance, a division of Ca        (d)Quantum3 Group LLC as agent for
                                                     P.O. Box 165028                                      Wollemi Acquisitions LLC
                                                     Irving, TX 75016-5028                                PO Box 788
                                                                                                          Kirkland, WA 98083-0788


End of Label Matrix
Mailable recipients    41
Bypassed recipients     3
Total                  44
 Case 17-02022            Doc 48    Filed 01/21/19 Entered 01/21/19 15:55:54         Desc Main
                                      Document     Page 4 of 5



                         IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

IN RE:                                        )
                                              )       CASE NO. 17 B 02022
         Kristan Hill,                        )       HON. Jacqueline P. Cox
                                              )       CHAPTER 13
                DEBTOR.                       )

                                   MOTION TO MODIFY PLAN

       NOW COMES the Debtor, Kristan Hill, by and through Debtor’s attorneys, The Semrad
Law Firm, LLC and hereby moves this Honorable Court to modify the confirmed Chapter 13 Plan.
Debtor states the following:


         1. On January 24, 2017, Debtor filed a petition for relief pursuant to Chapter 13 Title 11

            U.S.C.

         2. On March 27, 2017, this Honorable Court confirmed the Debtor’s Chapter 13 Plan of

            reorganization.

         3. The confirmed Chapter 13 Plan allows for secured creditors to be paid 100% of their

            allowed claims, and general unsecured creditors without priority to be paid 100.00% of

            their allowed claims.

         4. The confirmed Chapter 13 Plan requires the Debtor to make plan payments to the

            Chapter 13 Trustee in the amount of $1,250.00 monthly for 36 months.

         5. Debtor was unable to afford both regular expenses and his Plan payment. As a result, a

            default accrued.

         6. Debtor can continue making payments moving forward.

         7. Debtor respectfully requests this Honorable Court to defer the current plan default to

            the end of the plan of reorganization.
 Case 17-02022       Doc 48     Filed 01/21/19 Entered 01/21/19 15:55:54            Desc Main
                                  Document     Page 5 of 5


       8. Debtor is in a position to proceed with the instant case.

       9. Debtor has filed the instant case in good faith and intends to complete the plan of

          reorganization.



WHEREFORE, the Debtor prays this Honorable Court for the following relief:



       A. That this Honorable Court enter an Order modifying the Debtor’s Chapter 13 Plan in

          order to defer the current plan default to the end of the plan of reorganization; and

       B. For such other and further relief as the Court deems fair and proper.




                                                            /s/ Steve Miljus___
                                                            Attorney for Debtor

                                                            The Semrad Law Firm, LLC
                                                            20 South Clark Street, 28th Floor
                                                            Chicago, IL 60603
                                                            (312) 913-0625
